Citation Nr: 0403748	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) for the 
period from May 30, 1990 to February 22, 2000; and in excess 
of 70 percent for the period from February 23, 2000 to the 
present.

2.  Entitlement to an effective date earlier than February 
23, 2000, for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Manchester, New 
Hampshire, and Boston, Massachusetts, Regional Offices (ROs) 
of the United States Department of Veterans' Affairs (VA).  
The case is currently being handled through the Boston RO.  
In rating decisions issued in June 1981, March 1988, and 
October 1990, the RO denied claims for service connection for 
PTSD.  The veteran appealed the October 1990 rating to the 
Board, and the Board denied service connection for PTSD in a 
September 1994 decision.

The veteran appealed the Board's September 1994 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 1996, the Court vacated the Board's 
September 1994 decision, and remanded the case to the Board 
for readjudication.  In a September 1997 decision, the Board 
granted service connection for PTSD.

In a February 1998 rating decision implementing the Board 
decision, the RO established service connection for PTSD, 
effective May 30, 1990, and assigned a disability rating of 
10 percent.  The veteran disagreed with the original rating.  
In a January 1999 rating, the RO increased the rating to 50 
percent, effective from May 30, 1990.

In a March 19, 1999 statement from his representative, the 
veteran indicated that he was seeking a higher rating, and 
that he was also seeking a TDIU.

In an April 2002 rating decision, the RO denied entitlement 
to a TDIU.  In a September 2002 rating decision, the RO 
granted a 70 percent rating for PTSD, effective February 23, 
2000.  The RO also granted a TDIU, also effective from 
February 23, 2000.  The veteran appealed the effective date 
for the grant of TDIU, asserting that the grant should have 
been effective from May 5, 1990.

There has been some confusion as to whether the grant of a 70 
percent evaluation satisfied the veteran's appeal for the 
period subsequent beginning February 23, 2000.  For instance 
in a statement dated in October 2003, the veteran's 
representative argued that the veteran was entitled to a 100 
percent evaluation for PTSD beginning May 30, 1990.  In a 
statement submitted to the Board in January 2004, the 
veteran's representative limited the issues to entitlement to 
an evaluation in excess of 50 percent for the period form May 
30, 1990 to February 22, 2000; and entitlement to TDIU prior 
to February 22, 2000.  

Because there is a presumption that the veteran is seeking 
the maximum available benefit, the Board will consider 
whether the veteran is entitled to an evaluation in excess of 
70 percent for the period beginning February 23, 2000.  AB v. 
Brown, 6 Vet App 35 (1993).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The earliest evidence that PTSD rendered the veteran 
unemployable was during VA hospitalization that commenced on 
July 20, 1992.

3.  The date of receipt of the veteran's formal claim for 
TDIU was October 8, 1992.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 20, 1992, for 
a 100 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 5110(a) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 
9411 (2003).

2.  The criteria for an effective date prior to July 20, 
1992, for the grant of TDIU have been not been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court ruled that, before the VA agency with 
original jurisdiction over a claim (the AOJ, usually an RO) 
issues an initial unfavorable decision on a service-
connection claim, that AOJ must provide the claimant notice 
to submit to VA any evidence pertaining to the claim that the 
claimant has in his or her possession.  See 38 C.F.R. 
§ 3.159(b) (2003).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for a higher original rating, and an earlier effective 
date for the grant of TDIU.  The veteran's claims file 
contains mental health treatment and evaluation records from 
VA and private sources.  The file also contains information 
about the veteran's employment history.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.  An examination is 
unnecessary to evaluate the claims.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the September 2002 
rating decision and an October 2002 supplemental statement of 
the case (SSOC).  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In August 
2003, the RO informed the veteran and his representative of 
the type of evidence needed to support his claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

The notice regarding submission of evidence was provided 
after the initial adjudication of the effective dates that 
the veteran has appealed.  The veteran, however, was not 
prejudiced by the delayed notice.  He did not report the 
existence of, or submit, additional evidence in response to 
the notice.  Even if he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

II.  Higher Original Rating for PTSD

The veteran appealed the initial rating for PTSD following 
the award of service connection.  The Court has held that, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The RO has established 
staged ratings for the veteran's PTSD: a rating of 50 percent 
effective from May 30, 1990, increased to a rating of 70 
percent effective from February 23, 2000.  The veteran 
contends that his PTSD has been so disabling as to warrant a 
70 percent rating from the time when service connection 
became effective, in May 1990.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10.  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation or of an 
increased rating will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of the award of an increased rating will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date will be the date of the receipt 
of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).

As the veteran has continued an appeal of the initial rating 
of his PTSD, the date of his claim for a 70 percent rating 
for the entire period of service connection is the date of 
his claim for service connection for PTSD that was ultimately 
granted.  That claim, in the form of a notice from the 
veteran's representative, was received by the RO on May 30, 
1990.  The veteran did not perfect appeals of earlier RO 
decisions that denied claims for service connection for PTSD, 
and those decisions became final.

In determining the appropriate effective date for the 70 
percent rating for the veteran's PTSD, it is necessary to 
determine the earliest date as of which it was factually 
ascertainable that the veteran's PTSD was disabling to a 
degree warranting a 70 percent rating.

The rating code for evaluating mental disorders, including 
PTSD, was changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 
U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 
1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been overruled to 
the extent that it is inconsistent with the Supreme Court's 
holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
codes for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Therefore, in determining when it became factually 
ascertainable that the veteran's PTSD warranted a 70 percent 
rating, the Board will consider the old rating criteria for 
the period prior to November 7, 1996, and the new criteria 
for the period beginning November 7, 1996.

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  Under the old version 
of that formula, the relevant criteria were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment
                                                                        
100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  ................ 70 
percent

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
   ..................................................... 50 percent
38 C.F.R. § 4.132 (1996).

Under the new version of the formula, the relevant criteria 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in though processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  .................100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130 (2003).

The veteran first sought service connection for PTSD in 1981.  
Medical records in the claims file show a history of 
substance abuse since the early 1970s.  He has had mental 
health treatment intermittently since the late 1970s.  Some 
of the treatment records from the early 1990s forward show a 
diagnosis of PTSD.

The claims file does not contain any mental health treatment 
records from the years 1985 to 1989.  On VA psychiatric 
examination in September 1990, the veteran reported that he 
had recently been discharged from two years in state prison 
on drug possession charges.  He stated that he was presently 
attending school while reporting to his probation officer.  
He indicated that he was divorced, and that he saw his two 
children occasionally.  He denied symptoms of serious mental 
illness.  He reported having occasional depression and 
suicidal preoccupation.  He related having been disturbed in 
his sleep by nightmares on two occasions in the preceding 
year.  The examiner observed that the veteran was oriented 
and cooperative, with a mood of anxiety and euphoria.  There 
was no impairment in memory noted.

The veteran underwent voluntary inpatient treatment on a PTSD 
at a VA medical center from July 20 to July 24, 1992.  The 
veteran reported depression, anxiety, sleep disturbances, 
inability to concentrate, and a recent increase in isolative 
behavior.  He stated that he had transient suicidal thoughts.  
The hospital summary indicated that the veteran had pressured 
speech and poor insight, but logical thought content.  It was 
concluded that the veteran's prognosis was poor, and that the 
veteran was unemployable.  The chief diagnosis was PTSD.  

In a July 1992 letter, a VA physician wrote that the veteran 
had severe PTSD, depression, and anxiety.  The physician 
wrote that the veteran required frequent therapy and support, 
and that he was at that time homeless and without employment.  

On VA examination in November 1993, the veteran related that 
he was homeless, and had not worked for some time.  He 
reported pronounced difficulties with concentration.  He 
indicated that he was depressed and sometimes suicidal.  He 
reported having angry outbursts and hypervigilance.  The 
examiner observed that the veteran was agitated, with 
pressured speech, and an apathetic, depressed mood.  The 
examiner found that the veteran was very dysfunctional, and 
that his prognosis was extremely guarded.  VA mental health 
treatment and examination records from 1993 forward do not 
show significant improvement in the veteran's social and 
occupational functioning.

The September 1990 VA examination did not tend to show that 
the veteran's mental illness (later diagnosed as PTSD) caused 
severe impairment in his ability to hold employment or to 
maintain personal relationships.  Thus, it does not appear 
that a 70 percent rating for PTSD was warranted at the time 
of the May 1990 claim.

From the VA hospitalization that began on July 20, 1992 
forward, information from medical and mental health 
professionals suggest that the veteran has been demonstrably 
unable to obtain or retain employment by reason of PTSD.  
There is some evidence that part of the veteran's 
unemployment is attributable to substance abuse, but there 
are medical opinions indicating that he is unemployable by 
reason of PTSD alone.  Under the old rating criteria, a 
demonstrable inability to maintain employment warrants a 100 
percent evaluation.  Therefore, the Board finds that a 100 
percent evaluation is warranted effective July 20, 1992.

The evidence for the period from May 30, 1990 to July 19, 
1992, shows that the veteran was a student, and denied 
symptoms of serious mental illness.  He was also maintaining 
contact with his children.  In short there was no evidence of 
serious social and industrial impairment such as would be 
necessary for an evaluation in excess of 50 percent under the 
old rating criteria.  

III.  Earlier Effective Date for TDIU

The Board's grant of a 100 percent rating for PTSD effective 
July 20, 1992 renders the issue of a TDIU for that period 
moot.  VAOPGCPREC 6-99, 64 Fed. Reg. 52375(1999).  The 
remaining issue is whether the veteran is entitled to a TDIU 
prior to July 20, 1992.

VA regulations allow for the assignment of a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a), (b) (2003).  As with the veteran's claim 
for a higher rating, the effective date for the award of a 
TDIU should be the earliest date as of which it is factually 
ascertainable that an increase in disability that made the 
veteran unemployable had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
will be the date of the receipt of the claim.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).

The veteran submitted a formal claim for TDIU that was 
received in October 1992.  The first evidence documenting 
that the service-connected disability rendered the veteran 
unemployable consists of the report of VA hospitalization 
that began on July 20, 1992.  The veteran has reported that 
he became unemployable in 1991, but there is no independent 
evidence that PTSD caused him to be unemployable at that 
time.  The veteran has also given a somewhat variable history 
as to when PTSD rendered him unemployable.  In this regard, 
the veteran has also contended that he was unemployable in 
May 1990, and the Social Security records show that he 
reported becoming unemployable in 1988.  Thus his statements 
are of limited probative value.

Given that the only medical evidence shows that the veteran 
was able to function as a student, and reported no serious 
psychiatric disability prior to July 20, 1992; the Board 
concludes that the evidence is against a finding of 
unemployability prior to that date.


ORDER

A 100 percent evaluation is granted for PTSD effective July 
20, 1992.

An original evaluation in excess of 50 percent for PTSD prior 
to July 20, 1992 is denied.

An award of TDIU prior to July 20, 1992 is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



